ICJ_068_ContinentalShelf_LBY_MLT_1985-06-03_JUD_01_ME_06_EN.txt. 114

DISSENTING OPINION OF JUDGE MOSLER

Having voted against the delimitation as determined in the Judgment, I
feel bound to state the reasons which, to my regret, prevented me from
joining the majority of my colleagues. My doubts relate not only to the
result reached by the Court, but equally to the method used in arriving at it.
Since it cannot be the legitimate purpose of a separate opinion of a judge
being in the minority to offer an alternative decision, but rather to explain
why he is not able to follow the reasoning and result of the Judgment, my
remarks will concentrate only on the principal points of divergence of
views.

I

Forty years of development of international law regarding the delimi-
tation of maritime areas — sea-bed and subsoil, water column and surface
— have not yet brought about more concrete legal principles and rules on
this matter than the maxim that delimitation is to be effected in accordance
with equitable principles and taking account of all relevant circumstances,
so as to arrive at an equitable result. It is well known that the Law of the Sea
Convention has not provided detailed criteria. I welcome the explanations
given by the Court on equity and equitable principles (Judgment, paras.
45-47). These furnish a convincing description of the legal framework, but
further detailed developments must be left to the case-law, of which the
present Judgment is the fourth example in the Court’s jurisprudence — not
forgetting the arbitrations between France and Great Britain in 1977 and,
in a different geographical situation, between Guinea-Bissau and Guinea
in 1985. The judicial task is to make the law more determinable by ob-
jective criteria, and thus more predictable to potential parties. This goal
can only be achieved by selecting, in each case, such facts and circum-
stances as are relevant to the solution because they possess a close rela-
tionship to the area concerned, for the purpose of the delimitation and in
the respective interests of the parties involved. Reasons derived from
geographical situations and relationships characterizing the relevant
region are clearly to be taken account of. Facts and circumstances taken
into consideration must be as objective and intelligible as possible. It is
certainly not easy to define a precise criterion for this objectivity and
intelligibility. The nearest approximation to such a definition seems to be
that the evaluation of facts and circumstances as relevant must be likely to
persuade a neutral observer of the relationship I have referred to. It is
admitted that certain subjective elements in evaluating and balancing facts
and circumstances can hardly be excluded. But it is the duty of the Court, if

105
115 CONTINENTAL SHELF (DISS. OP. MOSLER)

it is not explicitly authorized by the parties to judge ex aequo et bono, to
reduce these elements to a minimum.

The method chosen to pursue the task and achieve a solution is of
decisive importance, if one aims at developing in each concrete case more
precise criteria relevant to a delimitation.

Il

My view differs considerably from the approach chosen by the Court.
The Court starts with a general description of the geographical context of
the dispute. It emphasizes, however, that in doing so it does not intend to
define in geographical terms the area which is relevant to the delimitation
and the area in dispute between the Parties. Nor is such a definition found
in any later part of the Judgment. The Court thus departs, without giving
the reasons for that omission, from the previous jurisprudence in similar
cases where an analogous situation existed, and where the determination of
the area relevant to the litigation was considered indispensable (Continen-
tal Shelf (Tunisia/ Libyan Arab Jamahiriya), Judgment, I. C.J. Reports 1982,
pp. 60-62, in connection with the examination of “equitable principles” ;
Delimitation of the Maritime Boundary in the Gulf of Maine Area, Judgment,
LCJ. Reports 1984, pp. 268-278, in connection with the geographical
description of the area in which the delimitation was to be carried out). The
question as to which areas of the Central Mediterranean are subject to the
delimitation between the Parties is explicitly left open. It could have been
answered — and, in my view, the Court should have answered it — by an
assessment of the geographical relationship between the coasts of the
Parties. According to this criterion, the relevant area would extend to all
maritime zones lying between coasts facing each other, including those
zones in which the coasts of third States are also situated in an opposite
position.

However, I do not think that in all cases of maritime delimitation the
relevant area must be determined by notional geographic lines drawn
between the coasts the seaward extensions of which overlap each other. In
geographical conditions where the coasts of two laterally neighbouring
States are not in a concave situation no definition of relevant maritime
areas is possible. In the Gulf of Maine case the determination of the relevant
area was only partly made, namely for the Gulf region in the narrower
sense as far as the closing line of the Gulf. In the outer area extending to the
open Atlantic Ocean, no such precision was needed for the fulfilment of
the judicial task nor was it even geographically possible. The Arbitral
Judgment between Guinea and Guinea-Bissau is another example of a
coastal relationship where the determination of a relevant area was not
required.

In the present case however, where the relatively small maritime region
of the Central Mediterranean is surrounded by several bordering States

106
116 CONTINENTAL SHELF (DISS. OP. MOSLER)

being in an opposite position to each other, any attribution of areas to one
of these States presupposes that the extension of its coast toward any other
State of the region is determined. In this particular situation coastal
extensions overlap in many places, and not only with respect to the
extension of only one neighbouring State lying on the other shore. It is
obvious that difficulties arise therefrom if, as in the present case, the
Court’s jurisdiction is confined to the delimitation between two States
only, while third States have claims which extend to areas which would
otherwise appertain to the parties to the dispute alone. The shortest lines
connecting the extreme points on the Maltese islands (Ras il-Wardija and
Delimara Point) with the Libyan coast are those to Ras Ajdir in the west
and the region of Benghazi in the east. In reply to a judge’s question put in
the debates on the Application by Italy for Permission to Intervene given
after the hearings had been closed, Italy has specified, by geographical
co-ordinates, its claims to jurisdictional maritime rights in areas mainly
east of Malta but also, to a smaller extent, west of the island of Gozo, which
extend to regions lying between opposite coasts of Libya and Malta. As far
as the more important eastern part is concerned, the 15° 10’ meridian,
which runs from Cape Passero on Sicily southward to a point east of Ras
Zarruq, establishes up to the parallel of 34° 30’ N the western limit of the
Italian claim in this part of the region disputed in the present case. On the
western side of the Maltese islands Italy defined its claims by reference to
the 13° 50’ meridian. The Court, which received official notice of these
claims in the proceedings just mentioned, is debarred from pronouncing
on them. According to Article 59 of the Statute, referred to by the Judg-
ment, decisions are binding only on the parties. Furthermore, in its Judg-
ment rejecting the permission to intervene the Court explicitly pointed out
that

“The future Judgment will not merely be limited in its effects by
Article 59 of the Statute : it will be expressed, upon its face, to be
without prejudice to the rights and titles of third States.” (1. C.J.
Reports 1984, pp. 26-27, para. 43).

The consideration that the Court, as a consequence of having denied the
intervention, is without competence to deal with the Italian claims does
not, however, dispense the Court from examining the geographical rela-
tionship of the Libyan and Maltese coasts in the whole region. Without
determining this area, it is hardly possible to attribute parts of it to one or
the other Party. The Court circumvents the problem by taking the Italian
claims relating to the 13° 50’ meridian in the west and to the 15° 10’
meridian in the east as barriers where the Judgment has to stop. In doing
SO, it does not — strictly speaking — involve itself with the rights of Italy
but, on the other hand, it restricts to the area between these two meridians
suggested by Italy the jurisdiction conferred upon it by Libya and Malta in
the Special Agreement. Moreover, the Court refers, even in the operative
part of the Judgment, to a point on the 15° 10’ meridian from which the
delimitation line is measured.

107
117 CONTINENTAL SHELF (DISS. OP. MOSLER)

I fail to see for what reason the information given by a third State to the
Court on its claims regarding maritime zones also claimed by one or both
parties to a pending dispute is taken as a fact restricting the Court’s
jurisdiction and as a technical means to indicate the direction of the
delimitation line. It does not matter whether the claim of the third State is
prima facie not unreasonable, or that the parties did not comment on the
claims. These points were not among the factual and legal questions
involved in the dispute. The competence of the Court to decide on the
delimitation of the area lying between the coasts of the parties cannot
depend on the pretensions of a third State brought to the Court’s notice.
On the contrary, the Court, in my view, has no power to take into account a
line which it is not even entitled to examine. The legitimate goal of not
prejudicing Italy’s rights must not have the effect that not the whole of the
case of the Parties is decided. The actual difficulties originate in the
rejection of the Italian request to intervene. I do not criticize that Judgment
(in which I did not take part), but take it as a fact. However, I think that its
consequences cannot be — if not in law but in fact — corrected in the
present phase of the proceedings.

Ill

Based on the uncertain ground of a non-defined area, the Judgment
cannot avoid defining any area whatever of relevance to the decision. A
definition was needed when the Judgment arrived at the point where the
proportion between the areas attributed to Libya and Malta, respectively,
had to be taken into account. The area established for this purpose is
defined by the coastlines of the Maltese islands — from Ras il-Wardija on
the island of Gozo to Delimara Point on the island of Malta — and those of
Libya, from the Tunisian frontier at Ras Ajdir to Ras Zarrugq, a point near
the 15° 10’ meridian. The purpose is to have points of reference on Malta
and Libya in order to measure — at least in a very global manner — the
proportion of the areas north and south of the delimitation line. These
coastlines do not, however, dominate even the whole of the area delimited
by the Judgment ; this area includes, east of the line Delimara Point-Ras
Zarruq, a zone extending on its eastern side to the 15° 10’ meridian, which
the Court considers as the eastern limit of the delimitation. This zone is not
confined by any plausible northern boundary — the reason being that the
Court made no attempt to define the entirety of the relevant coasts, which
comprise, in my view, all the coastlines of the Parties facing each other (see
IV below). For this reason, the Judgment cannot take account of this zone
in considering the circumstances relevant to proportionality. The proposal
of Libya to draw a line due east from Delimara Point, which at its inter-
section with the 15° 10’ meridian could form the northern closing boun-
dary of this zone, has no justification in law and, moreover, is not men-
tioned in the Judgment. If one maintains, as does the Court, that the

108
118 CONTINENTAL SHELF (DISS. OP. MOSLER)

lengths of the coasts are a relevant circumstance for the calculation of
proportionality, one must take account of more than merely a part of
Libya’s coast lying opposite to Maita.

IV

In seeking to determine the whole area involved, including those parts
which may be claimed by third States, one must begin with the definition
contained in the Judgment in the Tunisia/Libya case, when the Court
said :

“The coast of each of the Parties, therefore, constitutes the starting
line from which one has to set out in order to ascertain how far the
submarine areas appertaining to each of them extend in a seaward
direction, as well as in relation to neighbouring States situated either
in an adjacent or opposite position.” (.C.J. Reports 1982, p. 61, para.
74.)

While one can follow the concurring views of the Parties as far as the
western limit is concerned (Ras il-Wardija to Ras Ajdir), another solution
must be found in the east, which does not correspond to the proposals of
either Party. The Libyan proposal includes certain regions in the Escarp-
ment-Fault Zone which certainly fall outside any opposite situation of the
coasts of the Parties, while the Maltese geometric construction of a tra-
pezium (Fig. 7 of Malta’s oral presentation) also includes regions not lying
between coasts facing each other. However, Malta is right in arguing that it
follows from its geographical situation as an island State that submarine
areas adjacent to its coast extend in all directions and are, therefore,
relevant to the delimitation of these areas with regard to any opposite
State. Consequently, the whole coast of Malta from Ras il-Wardija to
Delimara Point is to be taken into account with regard to the Libyan coast.
The final eastern stretch of the Libyan coast facing the southeastern coast
of Malta is the region of the city of Benghazi. Obviously, this large area is,
to a considerable extent, overlapped by justifiable claims of Italy.

In order to exercise its jurisdiction to the fullest extent possible and, at
the same time, not to prejudice rights which may be claimed by third
States, the Court can define the principles, rules and methods for drawing
the delimitation line between Libya and Malta. In doing so it must make a
reservation that the definitive attribution of areas in which claims of third
States overlap with those of the Parties must await either an agreement
between the interested States or a judicial decision according to law. It can
either content itself with the precise indication of principles, rules and
methods to be applied or, in addition, draw a delimiting line in the safe
area, where it is known that no other claims are to be expected, and mark
both ends with arrows in the direction in which the line should continue.
This is the method followed by the Court in the Tunisia/ Libya case, when it

109
119 CONTINENTAL SHELF (DISS. OP. MOSLER)

reserved the rights which Malta may have in the area relevant to the
delimitation between Libya and Tunisia.

V

I share the conclusions of the Court that no fundamental discontinuity
— as alleged by Libya — interrupts the sea-bed between the Parties and
that, even were it to exist, it would be irrelevant because the principle
enunciated in the second part of Article 76, paragraph 1, of the Law of the
Sea Convention, according to which a coastal State is entitled to conti-
nental shelf rights within a distance of 200 nautical miles, forms part of
general international law binding on the Parties.

As the Court emphasizes, in accordance with its previous jurisprudence,
there is no single method to be applied in the delimitation of submarine
areas. For the purpose of applying the law in a given situation, the
appropriate method will vary according to the particular features of each
case. Although the law applicable to delimitations does not give prefer-
ence, in abstracto, to one method or another, a relationship certainly exists
between the principles and rules applicable in a given dispute and the
method or choice of methods resulting from the determination of the
principles and rules applicable in a concrete case. The determination of the
method is therefore indicated by the applicable principles and rules, even
when the choice of one method does not logically or necessarily follow
from the definition of the principles and rules. If the principles and rules
can be carried into effect by more than one method, the choice between
them is a matter of judicial propriety.

The rule of equity requires equal treatment of the Parties. In disputes
concerning territorial boundaries, including submarine areas, equal treat-
ment does not necessarily mean the.attribution of equal shares. A delimi-
tation according to equal areas on either side is in conformity with the rule
of equity only in so far as the relevant criteria and circumstances in their
totality in fact indicate this result. If this is the situation in a given case, the
equidistance method suggests itself as the technical means which is first to
be applied. If this method fails in the particular facts and circumstances of
the case, it must be supplemented or even replaced by another method.

The Parties agree that, in accordance with the continuous jurisprudence
of the Court since the North Sea Continental Shelf Judgment, equidistance
is not a principle imposed by law, but a method to be applied if called for
by the particular facts of the case. The equitable character of an equidis-
tance line is, however, more manifest between opposite States than
between laterally adjacent States.

When the Court stated in 1969 that equidistance was not a principle. it

110
120 CONTINENTAL SHELF (DISS. OP. MOSLER)

drew attention to the different situation of lateral and opposite delimita-
tions ; recalling the difficulties experienced in the International Law
Commission in drafting the Convention on the Continental Shelf, it
observed :

“The continental shelf area off, and dividing, opposite States, can
be claimed by each of them to be a natural prolongation of its terri-
tory. These prolongations meet and overlap, and can therefore only be
delimited by means of a median line ; and, ignoring the presence of
islets, rocks and minor coastal projections, the disproportionally dis-
torting effect of which can be eliminated by other means, such a line
must effect an equal division of the particular area involved.” (I.C.J/.
Reports 1969, p. 36, para. 57.)

According to this Judgment, the areas in which the conflicting claims of
coastal States overlap shall be equally divided. Since in the present case the
distance from the opposite coasts generates the title, a median line between
the coasts of the Parties suggests itself as the principal consideration for
arriving at an equitable result. The first step of the delimitation process is
therefore to draw a median line between the baselines of the Parties. With
regard to this point I am able to agree with the delimitation method of the
Judgment.

VI

The question remains, however, whether this line is equitable without
further adjustment or whether a transposition is needed because of facts or
circumstances which have to be taken into account. Since the median line is
the normal method of arriving at an equitable result in the division of areas
between opposite coasts, this line should be considered not only as the first
step in the delimitation process but also, as a rule, as its final result.
Admittedly, there may be particular circumstances requiring a correction.
Anomalies in one or the other coastline may exercise such an influence on
the course of the line that an adjustment is needed. If one discards, with the
Judgment, the Rock of Filfla in front of the Maltese coast, there is no other
factor which, by reason of an unusual configuration of the coasts, calls for
a correction of the median line.

I do not exclude the possibility that, in certain cases, there may be
particular geographical circumstances which make a median line inequi-
table. But such circumstances must be eligible to be taken into account on
the basis of calculable criteria, not on the basis of unspecified impressions
of equitableness.

111
12] CONTINENTAL SHELF (DISS. OP. MOSLER)

The Judgment arrives at an overall shift of 18’ northwards from the
median line, which surprisingly — as I have already emphasized — is
calculated on the 15° 10’ meridian. This transposition is justified by a
comparison of the lengths of the respective coasts and by the general
macro-geographic situation and the special position of the Maltese islands
in the Central Mediterranean.

I fail to see how either of these circumstances can provide criteria which
can be used to calculate results.

Taking first the comparison of the lengths of the coasts, one has to bear
in mind that the respective lengths are already reflected by the proportions
between the two zones separated by the median line. The northern part of
the delimited area is considerably smalier than the southern part because
of the much shorter coast of the Maltese islands and the much longer
extension of the Libyan coast. This whole area forms almost a triangle, its
vertex formed by the Maltese islands and its baseline by the Libyan coast.
The disproportion between the coastlines is even greater than Libya
asserts, and the Judgment confirms, because the coast east of Ras Zarruq
to the point near Benghazi — which lies in an opposite position to Delimara
Point — is excluded from consideration as part of the relevant area, con-
trary to my view expressed in IV above. On the other hand, in making a
comparison of all the coastlines as a relevant circumstance requiring cor-
rection of the median line in favour of Libya, one must take account of the
fact that the larger part of the entire relevant area (including the seaward
extension of the Libyan coast east of Ras Zarruq) is subject to a delimi-
tation to be effected later with Italy. For this reason I do not think that the
lengths of the coasts of the Parties may be treated as a relevant circum-
stance in the sense in which the Court in 1982, and its Chamber in 1984,
used this criterion as a qualifying element for the final determination of the
delimiting line.

The second circumstance which has been examined to justify the result
of the Judgment is the geographic position of the small Maltese islands in
the relatively limited, semi-enclosed area of the Central Mediterranean,
which is surrounded by a number of States with opposite coasts and
consequent conflicting claims. It is however hardly possible to find a
reasonable method of evaluating this circumstance in the present case,
deriving from it some method of calculation to reduce, on the basis of this
geographical relationship, the area attributed to Malta. To my regret, I
cannot agree with the Court’s assessment of this circumstance as one which
is relevant in the present case.

The Judgment rightly rejects the idea that a comparison of the landmass
of States can form any criterion to be respected in arriving at an equitable
delimitation. This statement certainly reflects the development of the law
of the sea in this respect ; its consequences should not be diminished, as
they are to some extent, by a reference to the geographic position of a small
group of islands in the midst of surrounding coastal States. This is certainly
not the Court’s intention, but I am afraid that the extent of the 18’

112
122 CONTINENTAL SHELF (DISS. OP. MOSLER)

northward transposition of the median line can be misunderstood in that

sense.
My conclusion is therefore that there is no convincing reason to depart

from the median line, which I think is the equitable solution of the dispute
in the circumstances of the case.

(Signed) Hermann MOSLER.

113
